Case 1:19-cv-11351-AKH Document 41 Filed 05/06/20 Page 1 of 1

Case 1:19-cv-11351-AKH Document 40 Filed 05/06/20 Page 1 of 1

So ordered. Santos’s time to respond to the complaint is
extended until May 22, 2020 and the status conference
previously set for May 22, 2020 is canceled. The briefing
schedule for the anticipated motion to dismiss outlined in
this letter is so ordered. The Clerk shall close both this letter

BY ECE motion and ECF No. 36.

May 6, 2020

Lon. Alvin K. Eellerstein

United States District Judge

Danicl Patrick Moynihan United States ¢ ourthdude- : a eo
500 Pearl Strect, Room 141) ( hye
New York, New York 10007-1312

 

Re: Powell p. USL, ef al, No. 19 Civ, 11351 (AKH)

 

Dear Judge Hellerstein,

We represent defendant Detective Johanna Santos in the above-referenced matter. We write
respectfully to request that Ms. Santos’ time to respond to the comph unt be extended to May 22,
2020, and that the initial pre-trial conference currently scheduled for May 22 be adjourned. The
original deadline was April 6, 2020, and this is our second request for an extension. Vhe first
application, which requested on consent that the deadline be extended to May 9, was filed on April
3, See Dkt. #36. The Court has not ruled on that request. Plainuffs counsel also consents to this
second request.

The reason for this second request is that defendant Santos intends to make a motion ro dismiss the

complaint against her. Plaintiff's counsel has agreed to the following bricfing schedule, which we
jointly request the Court “so order”

May 22, 2020: Moving Brief
June 19, 2020; Opposition Brief
July 10, 2020: Reply Brief

The intial pre-trial conference ts currently scheduled for May 22. All partics consent to adjourning
the pre-trial conference during the pendency of the motion practice.

Thank you for vour consideration of these requests,

Respectfully,

hbu | peqe

Salvia |. | Pet

cc: Attorneys of Record (ECT)
